Citation Nr: 1442873	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-29 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to service-connected disease or injury.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to June 2011.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma, in which the RO, in pertinent part, denied service connection for radiculopathy of the left lower extremity.  The Veteran appealed the denial of service connection for radiculopathy of the left lower extremity.  In December 2013, the Board remanded this matter for further development.  Electronic records associated with the file were reviewed.


FINDING OF FACT

Left lower extremity radiculopathy was first manifest during service.


CONCLUSION OF LAW

Left lower extremity radiculopathy was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has radiculopathy of the left lower extremity, as secondary to his service-connected chronic lumbar spine pain and service-connected left hip bursitis.  As will be explained below, the Board finds that service connection is warranted, on a direct basis, for radiculopathy of the left lower extremity.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If a disease listed in 38 C.F.R. § 3.309(a), including an "organic disease of the nervous system," is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to incurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service treatment records establish that during service there were characteristic manifestations of radiculopathy of the left lower extremity, an "organic disease of the nervous system" which is considered a chronic disease under 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d 1331.  During service, the Veteran sought treatment for pain and numbness in his left leg, left buttock, and left hip, beginning in August 2008.  He was diagnosed with radiculopathy of the left lower extremity in December 2010.  The Veteran consistently complained of pain and numbness in his left lower extremity.

The Veteran separated from service in June 2011 and filed a timely claim for benefits.  In August 2011, a VA examiner entered a diagnosis of sacral radiculopathy of the left lower extremity and later amended the diagnosis to sacroiliitis with left lower extremity pain.  The examiner did not discuss the origin of the Veteran's symptoms, nor did the examiner address the Veteran's in-service assessment of radiculopathy of the left lower extremity.  The Board finds that the VA examination was inadequate and the subsequent amendment was equally inadequate.  Neither the initial impression nor the subsequent amendment serves to establish that the Veteran does not have left lower extremity radiculopathy.  See 38 C.F.R. § 3.303(b).  Consequently, the Board shall not remand for another examination.

In sum, a chronic disease was noted during service and VA cannot clearly establish that the Veteran's symptoms were attributable to some intercurrent cause.  See id.  As such, service connection for left lower extremity radiculopathy is granted.


ORDER

Service connection for left lower extremity radiculopathy is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


